 1
 2
 3
 4
 5
 6
 7
 8
 9                                  UNITED STATES DISTRICT COURT
10                                EASTERN DISTRICT OF CALIFORNIA
11
     VICTORIA GARCIA, an individual; and           )   Case No.: 1:18-CV-00369-DAD-JLT
12                                                 )
     N.R., a minor, by and through her Guardian,
                                                   )
13                                                 )   [PROPOSED] ORDER GRANTING JOINT
                               Plaintiffs,
                                                   )   STIPULATION TO CONTINUE EXPERT
14                                                 )   WITNESS DISCOVERY DEADLINES AND
                        vs.
                                                   )   DISCOVERY MOTION DEADLINES
15                                                 )
     COUNTY OF KERN, et al.;                       )   (Doc. 45)
16                                                 )
                                Defendants.        )
17                                                 )
18          Based upon the stipulation of counsel and good cause appearing, the Court ORDERS:
19       1. The parties SHALL disclose experts no later than 4/30/19;
20       2. The parties SHALL disclose any rebuttal experts no later than 5/21/19;
21       3. All expert discovery SHALL be completed no later than 6/11/19;
22       4. Any non-dispositive motions, including discovery motions, SHALL be filed no later than
23          6/25/19.
24
25   IT IS SO ORDERED.

26      Dated:    March 22, 2019                            /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
27
28
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


              3

     PROOF OF SERVICE
